In an action to recover damages for personal injuries, the defendant Anthony Battaglia appeals from an order of the Supreme Court, Nassau County (Colby, J.), dated January 9, 1992, which denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as it is asserted against the appellant, and the action against the remaining defendant is severed.
The various symptoms which the plaintiff claims to have experienced do not make out a prima facie case of serious injury (see, Harrel v Miles, 198 AD2d 400; Forte v Vaccaro, 175 AD2d 153; Coughlan v Donnelly, 172 AD2d 480; Serio v *709Radin, 168 AD2d 612; De Filippo v White, 101 AD2d 801). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.